Citation Nr: 9930795	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  95-01 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia (CLL).


REPRESENTATION

Appellant represented by:	Gail M. Johnson


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  The appeal was certified by the St. 
Petersburg, Florida, RO.

A Central Office Hearing (COH) was held on December 16, 1997, 
here in Washington, D.C., before Lawrence M. Sullivan, who is 
a Member of the Board's Section deciding this appeal and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  A transcript of the 
hearing is of record.  The appealed matter was then remanded, 
in June 1998, for additional development and, upon the claims 
folder's return to the Board, a medical opinion was sought by 
the Board.  All the pertinent evidence that was produced 
after and/or pursuant to the Board's remand of June 1998, as 
well as the VA medical opinion sought by the Board, dated in 
July 1999, has been associated with the file and the appealed 
matter is now ready for its disposition by the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The evidence as to whether the claimed inservice exposure 
to benzene did cause the diagnosed CLL is in equipoise, which 
essentially means that there is an approximate balance of the 
positive and negative evidence regarding the merits of the 
matter on appeal.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, service 
connection for CLL is warranted.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the veteran 
in the development of his claim has been satisfied.  Id.

Factual background:

A review of the service medical records reveals that the 
veteran served aboard the U.S.S. Simon Lake during service.  
His having been exposed to benzene has not been confirmed, 
but the statements submitted by the veteran in that regard, 
which include a lay statement from a former "buddy" who 
served with him aboard the same ship (to which further 
reference will be made later in this decision), are rendered 
credible and sufficient to well-ground his claim for service 
connection.

Private medical records dated in June 1993, more than 21 
years after service, reveal for the first time in the record 
a diagnosis of CLL, as well as the fact that the veteran had 
a family history that was significant for a mother with colon 
cancer, a father with lupus and a nephew with Hodgkin's 
disease.  In 1994, less than a year after the initial 
diagnosis, the veteran filed a claim for service connection 
for CLL, claiming that his having been exposed to high 
concentrations of carcinogenics for long periods of time 
while working inside the boilers of the U.S.S. Simon Lake 
during service had caused the CLL.  In the rating decision 
hereby on appeal, dated in July 1994, the RO denied the 
claim, based on the fact that the service medical records 
were negative for complaints of, or treatment for, leukemia.

During the course of this appeal, the veteran has submitted 
medical articles discussing the dangerous properties of 
petroleum-refining products and the likelihood that prolonged 
exposure to benzene and/or other chemicals well-known to be 
human carcinogens could cause certain types of leukemia in 
some cases.  He also provided testimony, both at an October 
1995 RO hearing and at the above mentioned December 1997 COH, 
essentially restating his contentions of record to the effect 
that he believes that the claimed inservice exposure to 
benzene most likely caused the diagnosed CLL in his 
particular case.

The veteran also submitted a July 1998 statement from a 
former "buddy" of his, who said that he served with the 
veteran aboard the U.S.S. Simon Lake and confirmed that both 
individuals' duties included cleaning the ship's two boilers, 
a process that took between six and ten hours per day, for 
four days for each boiler, under temperatures of about 110 
degrees, with little or no ventilation.  He also confirmed 
the veteran's contentions of having had to do this work 
without any protective gear and of having suffered from 
symptoms including irritated and red eyes, a runny nose and a 
burning sensation, while cleaning the boilers.

In support of his claim for service connection for CLL, the 
veteran also submitted the following medical statements:

1.  A May 1996 statement from a Dr. V. R. 
Klinefelter, indicating that, "[i]f 
there is no argument as to your exposure 
to benzene, especially in an [e]nclosed 
space, for the periods of time you 
indicate, there is certainly a large 
volume of medical literature to agree 
with your cont[e]ntion that your 
subsequent development of leukemia was in 
high probability causally related to that 
exsposure [sic].  Benzene is generally 
considered by national and international 
scientific bodies to have a strong 
positive exposure-response relation to 
leukemia."

2.  A January 1997 statement from a Dr. 
W. Chamizo, indicating that there's no 
denying the "leukemogenic" effects of 
benzene, given the well-documented 
epidemiological and experimental 
literature; that the causal relationship 
between benzene exposure and a variety of 
hematologic abnormalities has been 
recognized since the early 1900s; that 
benzene itself is widely recognized as a 
leukemogen; that the latency period in 
the present case is supported by 
literature, as it generally ranges 
between three and 24 years from the start 
of the exposure to the clinical diagnosis 
of leukemia; and that, in his opinion, 
"based on a reasonable degree of medical 
certainty and research ... , the hiatus 
from exposure to diagnosis of disease, in 
your specific case, is clearly within the 
average range."

3.  A second statement from Dr. Chamizo, 
dated in January 1998, indicating that 
the inservice symptoms of vomiting, 
dizziness, skin irritation, burning on 
urination and swelling of the neck glands 
"are conditions that prompted you to 
seek medical attention, all of which can 
be directly related to improper 
ventilation and/or contact with solvents 
containing benzene, or benzene 
directly;" that, in his opinion, "based 
on a reasonable degree of medical 
certainty, the symptoms you complained 
of, during the time you were exposed to 
the use of these chemicals, were a direct 
result of the serious irritation of the 
mucous membranes of your body;" and 
that, again, his January 1997 opinion 
"was specific as to the correlation of 
the exposure and your present condition 
of leukemia, currently in remission."

4.  A third statement from Dr. Chamizo, 
dated in August 1998, indicating that 
research is clear in that CLL is a 
disease which affects the elderly, the 
median age of diagnoses being 55 years; 
that 90 percent of CLL patients are over 
50 years old when diagnosed and nearly 
two thirds are over 60 years old when 
diagnosed; that, "[o]ne can therefore 
infer, then, that the diagnosis of CLL at 
a younger age [such as in this particular 
case, in which the record shows that the 
veteran was 40 years old when diagnosed 
in June 1993] would constitute a rarity 
and that the etiology of the disease 
could have been the direct result of 
exposure to benzene and/or petroleum 
products;" that certain factors, such as 
the exposure to benzene and environmental 
toxicity "lead to the conclusion that 
the exposure and not [a] familial pattern 
can be a primary cause for the finding of 
CLL;" and that, again, in his opinion, 
"the exposure to toxic benzene is [a] 
probable cause [for] the diagnosis [of 
CLL in the present case]."

5.  A November 1998 statement from a Dr. 
G.J. Kamath, indicating that, "[a]fter 
reviewing the records and examining [the 
veteran], I believe with a reasonable 
degree of medical certainty that the 
[claimed] exposure [to benzene]  has 
caused the [CLL].  ... Because of the young 
age of [the veteran] and his past history 
of exposure I believe that this is the 
cause of his diagnosis."  She also said 
that the veteran was informed that the 
CLL was no longer in remission and that 
they might need to start treatment in the 
near future.

6.  A second statement from Dr. Kamath, 
dated in June 1999, indicating that, as 
she stated in her November 1998 letter, 
"it is my professional opinion that, 
within a reasonable degree of medical 
certainty, [the veteran]'s CLL is 
secondary to his exposure to Benzene in 
his capacity of cleaning boiler rooms 
during his service time.  Accordingly, it 
is not unusual for there to be an 
extended period of time between exposure 
and a diagnosis being made.  Based on his 
employment history [which includes twelve 
years as an insurance salesman and one 
year as a rancher, and no documentation 
of any kind of carcinogenic exposure 
during employment], medical history and 
family medical history, [the veteran]'s 
exposure to Benzene while in the service 
is the most likely etiology of his 
diagnosis of CLL."

A medical opinion from a VA specialist in oncology was then 
sought by the Board, in May 1999, and the opinion, dated in 
July 1999, was thereafter received and is of record.  The VA 
specialist started by saying that the etiology of CLL is 
unknown and that, while most of the data suggests that 
radiation and chemicals such as benzene do not play a role in 
the etiology of CLL and the presence of a possible genetic 
predisposition could indeed have increased the risk for the 
veteran, there is a weak familial association of CLL in the 
overwhelming majority of cases and there are anecdotal 
reports of cases of CLL due to exposure to benzene.  Also, 
the specialist noted that hematologic malignancies could 
occur decades after exposure to benzene, "so the fact that 
the CLL occurred [i.e., was first diagnosed] 21 years after 
the alleged exposure in the [present case] does not rule 
against the association."  The VA specialist further said 
that, initially, she believed that it was unlikely that the 
CLL was related to a toxic exposure but that, on review of 
the epidemiology literature from the 1970's and 1980's, she 
now believed that it was possible that the veteran's exposure 
"may have played a role" in the development of the disease 
and that the veteran's relative youth at the time of the 
diagnosis suggested an unusual precipitating factor.

The applicable VA laws and regulations:

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

When, after consideration of all the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter or a reasonable doubt arises 
regarding service origin, the degree of disability or any 
other point, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
See, 38 U.S.C.A. § 5107(b) (West 1991); and 38 C.F.R. § 3.102 
(1998).

The "benefit of the doubt doctrine" requires a veteran only 
to demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail; 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence or by a fair 
preponderance of the evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the law dictates that the 
veteran prevails.  This "unique standard of proof" is in 
keeping with the high esteem in which our nation holds those 
who have served in the Armed Services.  See, Gilbert, at 53-
54.

Analysis:

As clearly shown above, the evidence of record works both 
against and in favor of the appealed claim for service 
connection for CLL.

The negative evidence in the record includes the facts that 
the claimed exposure to benzene has not been confirmed 
through official Naval records, that the disease was first 
diagnosed more than 21 years after service and that the 
medical opinions rendered by the private physicians have 
clearly been based on the assumption that the claimed 
exposure did occur.

The positive evidence in the record includes the July 1998 
statement from a former "buddy" of the veteran, which 
essentially confirms the veteran's contentions regarding the 
circumstances surrounding his duties aboard the U.S.S. Simon 
Lake and the symptomatology that the "buddy" witnessed (and 
also suffered) at that time, apparently secondary to the 
working conditions in the ship.  This evidence certainly 
boosts the credibility of the veteran's statements of record.

Most importantly, the positive evidence in the record also 
includes the medical opinions themselves (including the VA 
medical opinion of July 1999), which, while carefully drafted 
to make it clear that the claimed exposure was being assumed 
as proven, also ruled out other possible causes for the 
disease, to include a genetic predisposition and post-service 
exposure, underlined the unusual fact that the veteran was 
diagnosed with CLL at a very young age and strongly pointed 
to inservice exposure as the most likely source of the 
disease in this particular case.

The Board finds that the evidence as to whether the claimed 
inservice exposure to benzene indeed caused the diagnosed CLL 
is in equipoise, which essentially means that there is an 
approximate balance of the positive and negative evidence 
regarding the merits of the matter on appeal.  Consequently, 
the Board necessarily must resolve reasonable doubt in favor 
of the veteran and, accordingly, conclude that service 
connection for CLL is warranted.

ORDER

Service connection for chronic lymphocytic leukemia is 
granted.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

